Herlihy, J.
The plaintiff in an automobile negligence action appeals from a judgment entered upon a verdict of no cause of action in favor of the owner and operator of one of two automobiles involved in a collision. The plaintiff testified that while the automobile in which he was riding was stopped, waiting for a red traffic signal light to change, it was struck in the rear by the defendants’ automobile. Contrary to this contention, the driver of the automobile in which the plaintiff was not a passenger described the accident as follows: “ I was going-north on Broadway. We reached Livingston Avenue. At the red light we stopped. The light changed green and we continued on. There was a sudden stop and I stopped. The vehicle in front of me started again, and I started and he stopped again, and that’s when the accident occurred.” The driver of the automobile in which the plaintiff was a passenger, after having his recollection refreshed, identified a statement which gave his version of the accident as follows: “ I went through the intersection of Livingston Avenue on the green light. Then when traffic ahead of me stopped, then I stopped. And while I was stopped the ear immediately behind me collided squarely with the rear end of my ear.” In submitting the question of the defendants’ negligence to the jury, the count stated that the credibility of all of the witnesses was to be considered. The jury accordingly could disregard the plaintiff’s version of the happening of the accident and find that the driver of the defendants’ car was not negligent as the court charged, without exception, that as to this phase of the case, the jury could consider whether the driver of the automobile in which the plaintiff was a passenger gave a signal of his intention to make a sudden stop. If the defendants were not negligent, the plaintiff cannot recover. Under the circumstances, we do not reach the issue of injury and damage. Judgment affirmed, without costs.
Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.